PART II AND III As submitted to the Securities and Exchange Commission on July 13 , 2017 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1-A (AMENDMENT #1) REGULATION A OFFERING CIRCULAR UNDER THE SECURITIES ACT OF 1933 NEURMEDIX, INC. (Exact name of issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 6165 Greenwich Drive, Suite 150 San Diego, California 92122 (310) 444-4321 (Address, including zip code, and telephone number, including area code, of issuer’s principal executive office) National Corporate Research, Ltd. 615 South Dupont Highway Dover, Delaware 19901 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Joe Tagliaferro, Esq. Elliot Weiss, Esq. CKR Law, LLP 12100 Wilshire Blvd., Suite 480 Los Angeles, California 90025 Telephone: (310) 312-1860 47-2860346 (Primary Standard Industrial Classification Code Number) (IRS Employer Identification Number) This Offering Circular shall only be qualified upon order of the Commission, unless a subsequent amendment is filed indicating the intention to become qualified by operation of the terms of Regulation A . 1 PRELIMINARY OFFERING CIRCULAR JULY 13 , 2017, SUBJECT TO COMPLETION NeurMedix, Inc. Maximum Offering Amount : $50,000,000 This is our initial public offering (the “ Offering ”) of securities of NeurMedix, Inc., a Delaware corporation (the “ Company ”). We are offering a maximum of Seven Million One Hundred Forty-Two Thousand Eight Hundred Fifty-Seven (7,142,857) shares (the “ Maximum Offering ”) of our common stock, par value $0.000001 (the “ Common Stock ”) at an offering price of Seven Dollars ($7.00) per share (the “ Shares ”) on a “ best efforts ” basis. This Offering will terminate on the earlier of (i) November 30, 2017, subject to extension for up to one hundred-eighty (180) days in the sole discretion of the Company; or (ii) the date on which the Maximum Offering is sold (in either case, the “ Termination Date ”). There is no escrow established for this Offering. We will hold closings upon the receipt of investors’ subscriptions and acceptance of such subscriptions by the Company. If, on the initial closing date, we have sold less than the Maximum Offering, then we may hold one or more additional closings for additional sales, until the earlier of: (i) the sale of the Maximum Offering or (ii) the Termination Date. There is no aggregate minimum requirement for the Offering to become effective, therefore, we reserve the right, subject to applicable securities laws, to begin applying “ dollar one ” of the proceeds from the Offering towards our business strategy, including without limitation, research and development expenses, commercialization expenses, offering expenses, working capital and general corporate expenses and other uses as more specifically set forth in the “ Use of Proceeds ” section of this offering circular (“ Offering Circular ”). We expect to commence the sale of the Shares as of the date on which the offering statement of which this Offering Circular is a part (the “ Offering Statement ” ) is qualified by the United States Securities and Exchange Commission (the “
